PER CURIAM.
Plaintiff obtained a judgment against the defendant in an action on a contract and after said judgment was entered a motion for new trial was filed which was overruled April 14, 1947, at which time defendant was given 60 days in which to make and serve case-made. Thereafter an extension of this order was obtained by virtue of which the defendant had until the 12th day of August, 1947, in which to serve the case-made. The case-made was not served until September 25, 1947.
A motion to dismiss has been filed for the reason that this court is without jurisdiction to consider the case-made served after time given had expired.
This court has many times held that where a case-made is not served within the 15 days allowed by 12 O.S. 1941 §958, or some valid order extending the time for service, this court is without jurisdiction of the attempted appeal by case-made. Harjo v. Johnston, 162 Okla. 153, 19 P. 2d 961; Harrell v. Cole, 168 Okla. 423, 33 P. 2d 613.
Appeal dismissed.
HURST, C.J., DAVISON, V.C.J., and BAYLESS, ARNOLD, and LUTTRELL, JJ., concur.